                                        Case 3:19-md-02918-MMC Document 262 Filed 08/31/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                         IN THE UNITED STATES DISTRICT COURT

                                   5                     FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                   Case No. 19-md-02918-MMC
                                         IN RE: HARD DISK DRIVE
                                   8     SUSPENSION ASSEMBLIES                         ORDER CONTINUING FURTHER
                                         ANTITRUST LITIGATION                          CASE MANAGEMENT CONFERENCE
                                   9
                                         _________________________________
                                  10     This Document Relates to:
                                  11          ALL ACTIONS

                                  12
Northern District of California
 United States District Court




                                  13

                                  14         In light of defendants' pending "Motion to Dismiss (1) End-Users' Consolidated

                                  15   Class Action Complaint, and (2) Reseller Plaintiffs' Consolidated Amended Complaint,"

                                  16   and the Court's order of August 26, 2020, by which order the Court dismissed with leave

                                  17   to amend certain claims in Seagate Plaintiff's complaint, the telephonic Further Case

                                  18   Management Conference currently scheduled for September 11, 2020, is hereby

                                  19   CONTINUED to November 6, 2020, at 10:30 a.m. A Joint Case Management

                                  20   Conference Statement shall be filed no later than October 30, 2020.

                                  21         IT IS SO ORDERED.

                                  22

                                  23   Dated: August 31, 2020
                                                                                             MAXINE M. CHESNEY
                                  24                                                         United States District Judge
                                  25

                                  26

                                  27

                                  28
